SCOTT, J.,
Dissenting.
I must respectfully dissent from the majority’s opinion because Hanik was injured in what was undoubtedly an employee parking lot for Christopher & Banks. How could the parking lot have been anything else? This back-of-the-building parking area only allowed access to the enclosed retail stores via locked rear doors accessible only to employees with keys. Anyone else parking there would face an exceptionally long walk around the building to get to the customer entrance. Thus, the parking area placement implicitly designated it as a place for employees to park. Moreover, Christopher & Banks had indirect control over the lot through its relationship with the Summit. Consequently, Hanik’s injury occurred within her employer’s “operating premises,” and she is entitled to compensation.
Generally, under the “going and coming” rule, injuries that occur while an employee is on the way to or from the worksite are not compensable. Pierson v. Lexington Pub. Library, 987 S.W.2d 316, 318 (Ky. 1999) (citing Harlan Collieries v. Shell, 239 S.W.2d 923 (Ky.1951)). However, the “operating premises” exception to this rule provides that an employer is responsible for work-related injuries that occur on its entire “operating premises,” and not just at the injured worker’s worksite. Id. (citing Ratliff v. Epling, Ky., 401 S.W.2d 43 (1966)).
The majority lays out four factors to be considered in determining if a parking facility is within an employer’s operating premises: (1) whether the employer, either directly or indirectly, owns, maintains, or controls the parking facility or a portion thereof; (2) whether the employer designated where in the parking facility its employees are to park; (3) whether the employee parked in the designated area; and (4) whether the employee was taking a reasonable path from her work station to her car when injured. While I agree with these guidelines, I cannot agree with the majority in its analysis of those factors in this case — specifically, its conclusion that Hanik’s injury does not satisfy the first two factors.
First, the majority holds that Christopher & Banks had no control over the parking lot. I disagree. Christopher & Banks had indirect control over the parking area surrounding its store through the nature of its leasing arrangement with the Summit shopping center. This Court has held that indirect control of a parking area, in place of actual ownership, can be sufficient to find employer liability for an injury that occurs in that area. Pierson v. Lexington Public Library, 987 S.W.2d 316 (Ky.1999). In Pierson, the subject library was held responsible for an injury to its employee that occurred in a neighboring parking garage. The library did not own, operate, or maintain the parking garage, and the garage was used by the general public as well as the library. However, this Court found the library was liable, in part, because it leased a significant number of spaces in the parking garage, which gave it some degree of influence over the owner of the parking structure.
Likewise, here, Christopher & Banks had a leasing agreement with the Summit that gave it influence over the owner of the shopping center. It does not matter, as the majority states, that Christopher & Banks had no more influence than any other tenant of the Summit. The fact remains that the store had some degree of influence because of its status as a rent-paying tenant. Although Christopher & Banks did not have any specific number of allocated spaces for its store, it necessarily leased parking spaces for its employees and customers as a result of leasing its store space. And the store logically has *28an interest in its customers and employees having safe parking available in the Summit parking lot. Therefore I cannot agree with the majority that evidence points to Christopher & Banks exercising no control whatsoever over the parking facilities at the Summit.
Second, the majority concludes that the ALJ was supported by substantial evidence in finding that Christopher & Banks never directed Hanik, or any other employee, where to park. However, to me the evidence clearly indicates that Christopher & Banks designated the back lot as parking for its employees. For instance, Hanik and another employee each testified that the previous store manager had specifically instructed them to park in the back of the store upon hiring them, and in fact, most of the Christopher & Banks employees consistently parked in the back of the store. Moreover, at the time of her injury, both Hanik and her manager referred to the back of the store as “the employee parking lot” on the injury statement forms they separately completed. Clearly Christopher & Banks knew the back lot was a parking area for its employees.
Additionally, from a logical standpoint, an employee of Christopher & Banks must park somewhere upon arriving at work. Despite the lack of an actual sign marking the back parking lot as for employees, the geography of the Summit shopping center makes it highly unlikely that anyone would ever mistake the back lot for customer parking. There is no entrance at the back of the store for customers — they would have to walk all the way around the back of the shopping center in order to get to the front doors. Indeed, as one store employee testified, the only way to even access the back parking area is through a service road, and a person must know where she is going in order to get back there. Consequently, employees and delivery truck drivers would essentially be the only ones familiar with how to get to the back lot in order to use it in the first place.
Thus, even if Christopher & Banks employees were never explicitly directed by an official sign or notice that the back lot was for employees, one wonders what other possible conclusion they could have reached about an out-of-the-way parking area referred to by their manager as “the employee parking lot.” Clearly it was understood by Christopher & Banks that its employees parked in the back lot, and the store allowed and preferred them to do so — after all, it would not want its employees to take up potential customer parking in the front of the store. The store should therefore be liable when one of its employees is injured in a parking lot she was clearly preferred to park in by her employer.
In conclusion, I believe Hanik’s injury meets the criteria for compensation under the operating premises exception, and is the type of injury meant to be covered by this exception. In Warrior Coal Co. LLC v. Stroud, 151 S.W.3d 29 (Ky.2004), this Court said of the operating premises exception:
The theory for the exception is that coverage should apply when an injury arises from a peril that is related to the employment, regardless of whether it occurs at the actual worksite.... An injury is compensable if the worker is engaged in normal coming and going activity at the time it occurs and has access to the place where it occurs because of his employment.
Id. at 31. If the theory behind the exception is that coverage should apply when an injury arises from a peril related to one’s employment, in an area where one would not be but for their employment, then *29surely Hanik qualifies. Id. The only reason Hanik would have parked or even known to park in the back of the store was because of her employment at Christopher & Banks. She was leaving directly from her shift at the store when her injury occurred.
For the foregoing reasons, I dissent and would reverse the Court of Appeals and reinstate the decision of the Board.
CUNNINGHAM and NOBLE, JJ„ join.